10 N.Y.3d 799 (2008)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. WOODROW FLEMMING, Appellant,
v.
R. WOODS, as Superintendent of Upstate Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted February 11, 2008.
Decided March 20, 2008.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.